Citation Nr: 0004057	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.

The veteran requested an opportunity to testify at a personal 
hearing in connection with his case.  A hearing was scheduled 
in July 1996; the veteran requested rescheduling.  A hearing 
was rescheduled for August 1996 and the notification of such 
hearing was sent to the veteran's address of record; he 
failed to report and did not provide a statement as to good 
cause.  See 38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
connection with his claim for an increased (compensable) 
disability rating for tonsillectomy residuals; good cause for 
his failure to report is not shown and the evidence of record 
is not adequate for evaluating the disability.


CONCLUSION OF LAW

The claim for a compensable evaluation for tonsillectomy 
residuals is denied for failure to report for scheduled VA 
medical examinations without good cause.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.655 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

By way of history, the RO established service connection for 
a tonsillectomy (residuals thereof) in a rating decision 
dated in July 1974, and assigned a zero percent evaluation 
for such under Diagnostic Code 6599.  38 C.F.R. § 4.27 (1999) 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  The "65's" in the Schedule correspond to the 
respiratory system/nose and throat.

In January 1996, the veteran requested that Diagnostic Code 
6599, an "upper respiratory condition" be re-evaluated, 
and, in April 1996, the RO received VA records reflecting 
treatment for psychological complaints, as well as for eye 
problems and for bronchitis and headaches.  Those records do 
not note any tonsillectomy residuals and do not suggest a 
relationship between any manifested symptoms and the 
veteran's tonsillectomy.  The RO denied the veteran's claim 
for increase; he appealed.

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where a claim is well grounded, VA has a duty to 
assist the veteran the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West 1991).  The duty to assist is not, however, a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
record before the Board is inadequate to render a fully 
informed decision, examination is necessary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  In this case, the evidentiary 
record contained no medical evidence relevant to any 
residuals of the veteran's tonsillectomy.  Accordingly, the 
Board remanded the case for VA examination and to provide the 
veteran opportunity to submit evidence in support of his 
claim.

The veteran did not respond to the RO's May 1999 letter 
requesting additional evidence in support of his claim.  
Moreover, a VA examination was scheduled for June 29, 1999, 
and notification of such was sent to the veteran.  He failed 
to report without any explanation.  RO correspondence 
indicates that attempts to contact the veteran by telephone 
were unsuccessful and that the veteran did not respond to RO 
correspondence.  The veteran's representative has also 
indicated that he was unable to locate the veteran as of 
September 1999.  

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

In this case, the veteran failed to report for a scheduled 
examination to determine the current status of his 
tonsillectomy residuals.  As this is an increased rating 
claim and such evidence was necessary to rate the disability, 
the veteran's appeal is denied.  38 C.F.R. § 3.655(b).


ORDER

A compensable evaluation for service-connected residuals of a 
tonsillectomy is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


